DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1, 6-10, 15 and 16 is/are rejected, claim 2-5, 11-14 and 17-20 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “calculating a similarity score for the query based on a plurality of queries previously received from the client, the similarity score representing a similarity between the received query and the prior queries; determining whether the similarity score is above a predetermine threshold; and determining that the query is an adversarial query in response to determining that the similarity score is above a predetermined threshold” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 


[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by ROUHANI (WO 2019014487, DETECTION AND PREVENTION OF ADVERSARIAL DEEP LEARNING).

With regards to claim 1, Rouhani discloses a computer-implemented method for processing data in a trusted environment, the method comprising:
receiving a query from a client for a machine learning (ML) service to be served by a target ML model (see figure 1, input image is the input query image, paragraph 28, determine, prior to any processing by the target machine learning model, whether an input sample is a malicious input sample or a legitimate input sample);


determining whether the similarity score is above a predetermine threshold (see paragraph 47, an input sample may be identified as a malicious input sample when the confidence metric 350 corresponds to an aggregate probability of the input sample being a malicious input sample, exceeds a threshold value, P(a = 1 l{d1, d2 , ... , dN}) 0.5 or a different threshold value); and
determining that the query is an adversarial query in response to determining that the similarity score is above a predetermined threshold (see paragraph 47, an input sample are identified as a malicious input sample when the confidence metric 350, which may correspond to an aggregate probability of the input sample being a malicious input sample, exceeds a threshold value, P(a = 1 l{d1, d2 , ... , dN}) 0.5 or a different threshold value).

With regards to claims 10 and 16, see the rationale and rejection for claim 1. In addition, see figure 7 for the hardware utilized. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious 

2.	Claims 6-9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROUHANI (WO 2019014487, DETECTION AND PREVENTION OF ADVERSARIAL DEEP LEARNING) in view of Koyama (US 20070019864).

With regards to claim 6, Rouhani discloses all the limitations of claim 1, but is silent disclosing the method of claim 1, wherein the similarity score is calculated based on a distance between any two inputs for any two queries. Koyama discloses a similarity score is calculated based on a distance between any two inputs for any two queries (see paragraph 23, A feature amount matching section 14 calculates a degree of similarity between the image feature amount, or a combination of multiple image feature amounts, of the input document image 100 which is obtained by the image feature amount extraction section 12 and the image feature amount, or a combination of multiple image feature amounts, of each registered image stored in the image database or image log).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include distance measurement between two images because to obtain sets of candidate image which has similar features for improving image recognition. 

With regards to claim 7, Koyama discloses the method of claim 6, wherein, if the two inputs are images, the distance includes a count of different pixels between the two images (see paragraph 71, the distribution section 5 may count the number of characters contained in the input document image 100 and distribute the input image on the basis of the information concerning the number of characters). See the motivation for claim 6.



With regards to claim 9, Koyama discloses the method of claim 6, wherein, if the two inputs comprise two images, the distance includes a root mean square of differences in pixels between the two images (see paragraph 36, an absolute value of the multiplication result is added for all the words appearing in the input document image 100 and the registered image to obtain a sum, a root mean square). See the motivation for claim 6.

With regards to claim 15, see the rationale and rejection for claim 6.

[4]	 Claim Objection
Claims 2-5, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claims 2, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): servicing subsequent queries of the adversarial client with an alternate ML model from a collection of ML models that have been trained together with the target ML model, instead of the target ML model, to prevent exploration of a blind spot of the target ML model; in combination with the rest of the limitations of claims 1 and 2.



With regards to claims 12 and 17 see the rationale for claim 2.

Claims 3-5, 12-14 and 18-20 are objected because they are dependent on claims which includes allowable subject matter. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/17/21